YOU On Demand Holdings, Inc. 27 Union Square, West Suite 502 New York, New York100031 January 4, 2013 By EDGAR Transmission Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Larry Spirgel Re: YOU On Demand Holdings, Inc. Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 File No. 000-19644 Form 10-Q for the Quarterly Period Ended September 30, 2012 Filed November 14, 2012 File No. 001-35561 We hereby inform the staff that we expect to submit the responses of YOU On Demand Holdings, Inc. to the comments of the staff (the “Staff”) of the Securities and Exchange Commission set forth in the Staff’s letter, dated December 21, 2012, providing the Staff’s comments with respect to the above referenced Annual Report on Form 10-K and Quarterly Report on Form 10-Q, on or before January 15, 2013.The additional time is needed in order to adequately address all of the Staff’s comments. If you would like to discuss the timing of our responses to the Staff’s comments or if you would like to discuss any other matters, please contact the undersigned at (212) 206-1216 or Brian J. Buck, Esq. of Pillsbury Winthrop Shaw Pittman LLP, our outside counsel at (202) 663-8347. Sincerely, YOU On Demand Holdings, Inc. By: /s/ Marc Urbach Marc Urbach President and Chief Financial Officer
